DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the Ni content" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the Ni content” will be interpreted as “a Ni content”.

Claim 1 recites the limitation "the total amount of metallic elements" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, "the total amount of metallic elements" will be interpreted as "a total amount of metallic elements".

Claim 6 discloses “the metal oxide contains Ni” in line 2.  It is unclear which metal oxide of claim 1 this refers to.  For the purposes of this office action, “the metal oxide contains Ni” will be interpreted as “the inactive metal oxide contains Ni”.

Claim 7 recites the limitation "the Ni content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the Ni content” will be interpreted as “a Ni content”.

Claim 7 recites the limitation "the total amount of metallic elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, "the total amount of metallic elements" will be interpreted as "a total amount of metallic elements".

Claim 7 discloses “the metal oxide” in lines 2 and 3.  It is unclear which metal oxide of claim 1 this refers to.  For the purposes of this office action, “the metal oxide” in lines 2 and 3 will be interpreted as “the inactive metal oxide”.

Claim 8 discloses “the metal oxide” in lines 2-3.  It is unclear which metal oxide of claim 1 this refers to.  For the purposes of this office action, “the metal oxide” in lines 2-3 will be interpreted as “the inactive metal oxide”.

Claim 9 recites the limitation "the phosphorous content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the phosphorous content” will be interpreted as “a phosphorous content”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the lithium transition metal oxide contains Ni, however, claim 1, from which claim 4 depends, already discloses the lithium transition metal oxide contains Ni.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378).
Regarding claim 1, Itaya et al. discloses in Figs 1-5, a positive electrode ([0033]) for a non-aqueous electrolyte secondary battery ([0033]) comprising: a first particle ([0012]) 
Itaya et al. does not explicitly disclose the Ni content of the lithium transition metal oxide is 80% or more by mole of the total amount of metallic elements other than lithium contained in the lithium transition metal oxide.
Chang et al. discloses in Figs 1-8, a positive active material for a lithium secondary battery ([0001]) including lithium nickel oxide with greater than 40% nickel content therein.  This composition has advantages of not deteriorating electrical conductivity while maintaining high temperature stability, so as to efficiently provide high charge capacity (Abstract).
Chang et al. and Itaya et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the nickel of Itaya et al. at the content disclosed by Chang et al. to realize the advantages of not deteriorating electrical conductivity while maintaining high temperature stability, so as to efficiently provide high charge capacity.

Regarding claim 2, modified Itaya et al. discloses all of the claim limitations as set forth above and also discloses the phosphate includes lithium phosphate ([0012]).



Regarding claim 9, modified Itaya et al. discloses all of the claim limitations as set forth above.  While Itaya et al. does not explicitly disclose the phosphorous content of the phosphate ranges from 0.01 – 1%, the phosphate content is not considered to confer patentability to the claims.  Itaya et al. (see [0018]) teaches that it was known in the art at the time of the invention that varying the phosphate content will vary the charge-discharge characteristics of the battery.  Therefore the charge-discharge characteristics is a variable that can be modified, among others, by varying the phosphate content of the active material.  For that reason, the phosphate content of the active material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the phosphate content of the active material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the phosphate content of the active material in the apparatus of Itaya et al. to obtain the desired charge-discharge characteristics of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).



Regarding claim 12, modified Itaya et al. discloses all of the claim limitations as set forth above.  While modified Itaya et al. does not explicitly disclose the particle sizes of the respective active material particles, they are not considered to confer patentability to the claims.  Itaya et al. (see [0028]) teaches that it was known in the art at the time of filing the invention that varying active material particle sizes will vary the structure and performance of the positive electrode.  Therefore the structure and performance of the positive electrode are variables that can be modified, among others, by varying the active material particle sizes.  For that reason, the active material particle sizes, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the active material particle sizes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the active material particle sizes in the apparatus of Itaya et al. to obtain the desired structure and performance of the positive electrode (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378) as applied to claim 1 above, and further in view of Deguchi et al. (US 2006/0166091).
Regarding claims 3 and 6-8, modified Itaya et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the inactive metal oxide contains nickel.
Deguchi et al. discloses in Fig 1, a battery (Abstract) including a positive electrode containing multiple active material particles, including nickel oxide ([0018]).  This configuration enhances cycle characteristics enhancing overall battery performance ([0018]).
Deguchi et al. and Itaya et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the NiO disclosed by Deguchi et al. into the battery of Itaya et al. to enhance cycle characteristics therefore enhancing overall battery performance.
The reference does not explicitly disclose changing the nickel/metallic element content in the active material, the change in the nickel/metallic element content in the active material is not considered to confer patentability to the claims.  Deguchi et al. (see [0018], [0023], [0024]) teaches that it was known in the art at the time of filing the invention that varying the amount of nickel oxide will vary the cycle characteristics of said battery.  Therefore the cycle characteristics of said battery is a variable that can be modified, among others, by varying the amount of nickel oxide.  For that reason, the amount of nickel oxide, would have been considered a result effective variable by one In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378) as applied to claim 1 above, and further in view of Ishiguchi (US 2016/0013473).
Regarding claim 12, modified Itaya et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose the BET surface area and spericity of the second material, it is not considered to confer patentability to the claims.  Ishiguchi (see [0011]-[0012], [0182]) teaches that it was known in the art at the time of filing the invention that varying surface area and shape will vary the structural stability and performance of the battery.  Therefore the structural stability and performance of the battery is a variable that can be modified, among others, by varying the surface area and shape of said active material.  For that reason, the surface area and shape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the surface area and shape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the surface area and shape in the apparatus of Itaya et al. as taught by Ishiguchi to obtain the desired structural stability and performance of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725